DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al., US Pg. Pub. No. (20170369051) referred to hereinafter as Sakai.
As per claim 2, Sakai teaches a system comprising: one or more processors (see at least Para 004-005); and one or more computer-readable media storing instructions executable by the one or more processors (see at least Para 23, 110), wherein the instructions, when executed, cause the system to perform operations comprising: determining, as an occluded region, a portion of an environment that is occluded from a sensor (see at least abstract, summary,  Para 29, 57-58); determining, based at least in part on receiving sensor data from the sensor over a period of time, a probability that at least a portion of the occluded region is free of an object (see at least Abstract, summary, Para 44-45, 85); and controlling a vehicle based at least in part on the probability that the at least the portion of the occluded region is free of the object (see at least Abstract, summary, Para 44-45, 50, 61, 85).

As per claim 3, Sakai teaches a system of claim 2, wherein the instructions, when executed, further cause the system to perform operations comprising: determining a drivable region of the environment, the occluded region associated with the drivable region; and determining, as a visible region, another portion of the environment proximate to the occluded region (see at least Abstract, summary, Para 29, 44-45, 50, 57-58, 61, 85).

As per claim 4, Sakai teaches a system of claim 3, wherein the visible region is a first visible region, and wherein the instructions, when executed, further cause the system to perform operations comprising: determining that an object is visible in the first region at a first time (see at least Abstract, summary, Para 29, 44-45, 50, 57-58, 61, 85); determining that at least a portion of the object is in the occluded region at a second time after the first time (see at least Abstract, summary, Para 29, 44-45, 50, 57-58, 61, 85); and determining that the object is in a second visible region at a third time after the second time, and wherein determining the probability is further based at least in part on determining that the object is in the second region (see at least Abstract, summary, Para 29, 44-45, 50, 57-58, 61, 85).

As per claim 5, Sakai teaches a system of claim 2, wherein determining the probability is further based at least in part on a speed limit associated with the occluded region (see at least Abstract, summary, Para 29, 44-45, 50, 57-58, 61, 85).

As per claim 6, Sakai teaches a system of claim 3, wherein the instructions, when executed, further cause the system to perform operations comprising determining a direction of traffic, and wherein determining the probability is further based at least in part on the direction of traffic entering the occluded region and a width of a traffic lane of the drivable region (see at least Abstract, summary, Para 29, 44-45, 50, 57-58, 61, 85).

As per claim 7, Sakai teaches a system of claim 2, wherein the instructions, when executed, further cause the system to perform operations comprising: discretizing the occluded region into a plurality of fields, and wherein determining the probability is based at least in part on determining whether a value associated with a field of the plurality of fields meets or exceeds a threshold value (see at least Abstract, summary, Para 29, 44-45, 50, 57-58, 61, 85).
As per claim 8, Sakai teaches a system of claim 2, wherein the occluded region changes over time (see at least Abstract, summary, Para 29, 44-45, 50, 57-58, 61, 85).
As per claims 9-21, the limitations of claims 9-21 are similar to the limitations of claims 2-8, therefore they are rejected based on the same rationale.
Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/           Primary Examiner, Art Unit 3665